Exhibit 10.44

[g65062ksi001.jpg]

 

 

Termination Agreement

 

 

Vertis Digital Services Limited

 

and

 

Adriaan Roosen

 

 

9 November 2005

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 9 November 2005

 

BETWEEN:

 

(1)                                      VERTIS DIGITAL SERVICES LIMITED whose
registered office is at The Green Building, 50-54 Beak Street, London W1F 9RN
(the “Company”); and

 

(2)                                      ADRIAAN ROOSEN whose address is
Stationsweg 26, 6861 EH Oosterbeek, The Netherlands (the “Executive”).

 

RECITALS

 

(A)                                  The Executive has been employed by the
Company under the terms of a service agreement dated 31 August 2003 made between
the Executive and Vertis Digital Services Limited (the “Service Agreement”).

 

(B)                                    The Company is entering into this
termination agreement for itself and as agent for all its Group Companies and is
duly authorised on their behalf.

 

(C)                                    The Executive has received independent
legal advice from a qualified lawyer as to the terms and effect of this
termination agreement.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                                           In this agreement the following
terms shall have the meanings set out below:

 

“Group Company” means the Company, its holding company (as defined in
section 736 of the Companies Act 1985) or any subsidiary undertaking (as defined
in section 258 of the Companies Act 1985) or associated company (as defined in
sections 416 et seq. of the Income and Corporation Taxes Act 1988) of the
Company’s holding company;

 

“HMRC” means Her Majesty’s Revenue & Customs and, where relevant, any
predecessor body which carried out part of its functions; and

 

“Termination Date” means 1 November 2005.

 

2.                                           The Executive and the Company:

 

(a)                            accepts and confirms the termination of his
employment with the Company and any Group Companies with effect from the
Termination Date save for clauses 6 and 7  of the Service Agreement which,
subject to clause 7 below, is intended to, and which the Executive agrees does,
survive termination;

 

(b)                           shall, subject to clause 2.3, be entitled to
receive his salary and contractual benefits up to and including the Termination
Date in the normal way (subject to the normal PAYE deductions);

 

(c)                            shall not be entitled to receive any payments in
respect of bonus or commission for the period up to the Termination Date; and

 

(d)                           shall, until the Termination Date, remain on
garden leave as agreed with the Company on 6 July 2005.

 

3.                                           The Executive warrants:

 

(a)                            that he has resigned from any directorships he
holds in the Company and from all other offices which he holds with any other
Group Companies;

 

(b)                           that he does not hold any trusteeships; and

 

1

--------------------------------------------------------------------------------


 

(c)                            that he does not hold any qualifying or nominee
shareholdings as a result of his employment by the Company.

 

4.                                           The Executive will be separately
notified of any rights and/or options that may be available to him under the
Executive’s pension scheme and any Company or Group Company shares, share
incentive plan or stock option plan as at the Termination Date by the trustees
or administrators of the scheme in accordance with the rules of the relevant
Plan/Scheme.

 

5.                                           By way of compensation for loss of
office and the early termination of the Executive’s employment (and provided he
has returned to the Company a copy of this agreement signed by him and his
adviser and satisfies the provisions of this agreement), the Company shall:

 

(a)                            pay to the Executive the sum of £185,000 (less
such United Kingdom tax and other statutory deductions that it is obliged to
deduct from such payment). This sum shall be paid following receipt by the
Executive of a form P45 and within 14 days following the later of the
Termination Date and the date on which the Company receives a copy of this
agreement executed by the Executive. Provided a form P45 has been issued before
the payment is made, income tax at 22 per cent. will be deducted from the
payment remainder. National insurance contributions will also be deducted;

 

(b)                           (subject to the rules of the scheme as amended
from time to time HMRC limits in force and as amended from time to time) procure
that a special contribution of £9,250 is made into the Vertis Group pension plan
with Norwich Union prior to the Termination Date to augment the Executive’s
benefits under the scheme. If the Company cannot make the special contribution
in whole or in part because of such rules or HMRC limits, then the Company will
pay into the scheme the maximum amount that can be paid into the scheme and will
pay the remainder of the special contribution to the Executive (less such United
Kingdom tax and other statutory deductions that it is obliged to deduct from
such payments);

 

(c)                            contribute up to £500 (including any
disbursements but excluding VAT) towards the legal fees incurred by the
Executive in reaching this agreement. This payment shall be made directly to the
legal advisers following receipt of appropriate invoices addressed to the
Executive in accordance with the appropriate HMRC extra-statutory concession;

 

(d)                           will be subject to tax and national insurance
contributions in the normal way; and

 

(e)                            respond to any written requests for a reference
that are addressed to Chief Legal Officer, Vertis, Inc., 18th Floor, 250 West
Pratt Street, Baltimore, Maryland 21201, USA in accordance with the pro forma
reference in schedule 1 provided that the Company may make amendments or
deviations from the pro forma reference that (acting reasonably) it considers
necessary as a result of information concerning the Executive’s employment with
the Company or its termination that comes to the attention of the Company only
after the date of signing of this agreement. Whilst any such reference will be
given in confidence and good faith, neither the Company nor its officers or
employees will be responsible or liable to the Executive, the recipient of the
reference or any third party for any errors, omissions or inaccuracies in the
information it contains or for any loss or damage that may result from it. The
Company reserves the right to make such disclosures as required by law or to
comply with regulatory requirements, even if this means straying from the
reference within schedule 1.

 

6.                                           The payments and benefits referred
to in clause 5 above (the “Settlement”) shall be subject to the following
conditions:

 

2

--------------------------------------------------------------------------------


 

(a)                            the Executive agrees that he has carefully
considered all the facts and circumstances relating to his office and employment
and its their termination and accepts the Settlement in full and final
settlement of:

 

(i)                              the following particular claims:

 

all claims for damages for breach of contract;

 

unfair dismissal claims;

 

claims in relation to redundancy;

 

equal pay claims;

 

claims for discrimination on the grounds of sex, race, disability, religion or
belief, sexual orientation or part-time or fixed-term status;

 

claims for victimisation;

 

claims for unlawful deductions from wages;

 

claims that he has been dismissed or has otherwise suffered a detriment for
making a qualifying and protected disclosure for the purposes of part IVA of the
Employment Rights Act 1996; and

 

claims in relation to the right to be accompanied under the a claim for
compensation under section 13 of the Data Protection Act 1998.

 

(ii)                           the following additional claims:

 

(A)                        claims under the Working Time Regulations 1998;

 

claims under the National Minimum Wage Act 1998;

 

claims under the Trade Union and Labour Relations (Consolidation) Act 1992;

 

claims arising under the Information and Consultation of Employees Regulations
2004;

 

claims in relation to European works councils;

 

claims in relation to requests for flexible working;

 

claims under the Protection from Harassment Act 1997;

 

claims in relation to the failure to provide written particulars of employment
under section 1 of the Employment Rights Act 1996 (as amended);

 

a claim for compensation under section 13 of the Data Protection Act 1998; and

 

any claims under the Group Company’s executive compensation or equity plans.

 

(iii)                        any other rights of action whatsoever and howsoever
arising (whether under common law, statute, European Community law or otherwise)
whether in the United Kingdom or any other country or jurisdiction and whether

 

3

--------------------------------------------------------------------------------


 

contemplated or not which he has or may have against any Group Company or its or
their employees or officers arising out of his employment or its termination or
his directorships or past directorships or their termination and he irrevocably
waives any such claims or rights of action which he now has or may become aware
of hereafter;

 

(b)                           the Executive warrants that he has no claims
against any Group Company or their employees or officers other than those
mentioned in clause 6(a)(i)(ii) and (iii);

 

(c)                            the Executive hereby agrees to be responsible for
the payment of any further tax and other statutory deductions (whether the same
are payable in the United Kingdom or elsewhere) in respect of all and any
part of the Settlement and to indemnify each and every Group Company (and to
keep each and every Group Company indemnified on a continuing basis) against all
and any liabilities to taxation or statutory deductions (including any interest,
fines, penalties, surcharges, costs and expenses) which they may incur in
respect of or by reason of all and any part of the Settlement and to the extent
that any Group Company incurs any liability to tax in respect of any payment
under this indemnity, the Executive shall pay such additional amounts to the
Group Company as are required to ensure that the net amount received and
retained by the Group Company (after tax) is equal to the full amount which
would have been received and retained had no such liability to tax been incurred
provided that this undertaking shall not confer any right on any Group Company
to recover secondary class 1 or class 1A or primary class 1 national insurance
contributions to the extent that recovery of the same is prohibited by law.
Before making any further payment of tax or other statutory deductions in
relation to the Settlement or requiring any payment from the Executive under
this indemnity, the Company will inform the Executive of the body claiming that
the payment is due, provide the Executive with all documentation relating to the
claim, consult with the Executive regarding any response to such claim and
providing it does not mean that the payment is made out of time give the
Executive (or his advisers) an opportunity to write to the relevant body
disputing the claim;

 

(d)                           the Executive warrants that he has returned to the
Company all documents (including copies), software, credit or charge cards and
any other property belonging to any of the Group Companies, that he has not
downloaded any information or software belonging to any Group Company, that he
has disclosed any passwords or computer access codes relevant to the business of
any Group Company and he undertakes to return to the Company forthwith any such
property which may come into his possession or control in the future and that
all correspondence or e-mails belonging to the Company and held on the
Executive’s personal computer are transferred to compact disc or similar media
and returned to the Company and that any copies held on the personal computer
are permanently deleted;

 

(e)                            without prejudice to the Executive’s common law
and contractual obligations, he hereby undertakes that he will not at any time
use or disclose to any person, company, firm, individual or organisation (except
with the agreement of the Company or as required by law) any trade secret or
confidential information belonging or relating to any Group Company which he
obtained during his employment with any such companies including but not limited
to details of actual and potential customers, suppliers, trade agents,
arrangements, discounts or terms of business and the terms of this agreement.
This shall not apply to any such information which comes into the public domain
as a result of a disclosure required by law or a protected disclosure under the
Public Interest Disclosure Act 1998 or by some means other than an unauthorised
disclosure by the Executive or the disclosure of the terms of this agreement to
the Executive’s professional advisers

 

4

--------------------------------------------------------------------------------


 

provided always that disclosure to the Executive’s professional advisers shall
be on terms that they agree to keep the same confidential;

 

(f)                              the Executive warrants that he has made a full
and frank disclosure to John Howard of all matters which might reasonably affect
the willingness of the Company to enter into this agreement;

 

(g)                           the Executive hereby warrants that:

 

(i)                              having received independent legal advice from
Caroline Omare of Colman Coyle Solicitors, a qualified lawyer, he has raised all
and any claims, complaints or potential proceedings that he may have arising out
of the termination of his employment on the Termination Date, namely those
claims listed in clause 6(a)(i)(ii) and (iii);

 

(ii)                           he has received independent legal advice from
Caroline Omare as to the terms and effect of this agreement and the fact that he
will be precluded from bringing a claim against any Group Company relating to
his employment or his directorships or their termination including (but not
limited to) any claim for breach of contract, unfair dismissal, redundancy,
equal pay, discrimination on the grounds of race, sex, disability, religion or
belief, sexual orientation or part-time or fixed-term status, victimisation,
unlawful deductions from wages, claims in relation to the Working Time
Regulations 1998, the national minimum wage, the Trade Union and Labour
Relations (Consolidation) Act 1992, European works councils, requests for
flexible working, the Protection from Harassment Act 1997, or claims that he has
been dismissed or has otherwise suffered a detriment for making a qualifying and
protected disclosure for the purposes of part IVA of the Employment Rights Act
1996, the Information and Consultation of Employees Regulations 2004 and the
Data Protection Act 1998;

 

(iii)                        the solicitor who advised him holds (and held at
the time the advice was given) a current practising certificate issued by The
Law Society;

 

(iv)                       there is (and was at the time the advice was given) a
contract of insurance or an indemnity provided for members of a profession or
professional body covering the risk of a claim by the Executive in respect of
any loss arising in consequence of the advice;

 

(v)                          he has received satisfactory evidence of the above
facts;

 

(vi)                       neither Caroline Omare nor Colman Coyle Solicitors
acted for any Group Company in relation to the termination of the Executive’s
employment with the Company or this agreement; and

 

(vii)                    Caroline Omare shall sign this agreement to confirm the
facts in this clause 6(h) are correct.

 

The conditions regulating compromise agreements contained in section 77 of the
Sex Discrimination Act 1975, section 72 of the Race Relations Act 1976,
section 288(2B) of the Trade Union and Labour Relations (Consolidation) Act
1992, schedule 3A of the Disability Discrimination Act 1995, section 203 of the
Employment Rights Act 1996, Regulation 35(2) of the Working Time Regulations
1998, section 49 of the National Minimum Wage Act 1998, Regulation 41(3) of the
Transnational Information and Consultation of Employees Regulations 1999,
Regulation 9 of the Part-time Workers (Prevention of Less Favourable Treatment)
Regulations 2000 and Regulation 10 of the Fixed-term Employees (Prevention of
Less Favourable Treatment) Regulations 2002, Schedule 4 of the Employment

 

5

--------------------------------------------------------------------------------


 

Equality (Religion or Belief) Regulations 2003 and Schedule 4 of the Employment
Equality (Sexual Orientation) Regulations 2003 and the Information and
Consultation of Employees Regulations 2004 have therefore been satisfied;

 

(h)                           If the Executive (i) breaches any material term of
this agreement; or (ii) raises any grievance in writing with any Group Company
within four months of the Termination Date or (iii) commences proceedings
against the Company or any Group Company in breach of this agreement then he
will pay to the Company on demand by way of liquidated damages an amount
equivalent to, in the case of (i) above, the damages suffered by the Company as
a result of the breach or, in the case of (ii) or (iii) above, the value of any
damages, amount of profits or other compensation sought by the Executive, or the
amount which could be awarded in such proceedings, and in both cases the
Company’s costs in connection with such breach or proceedings and any such
payment shall be recoverable as a debt; and

 

(i)                               the Executive warrants that he will not hold
himself out as representing the Company or make to any third party any
misleading, untrue or derogatory statements (whether orally or in writing) about
any Group Company or their officers or employees.

 

7.                                           The Executive undertakes and agrees
to abide by the terms of clause 6 of the Service Agreement as a separate and
distinct obligation of this agreement and as if the terms of such clause were
set out herein save that for the purposes of clause 6(g)(i) of the Service
Agreement the Company consents to the Executive undertaking work for Bezier
Limited. For the avoidance of doubt the Executive may not be engaged, assist or
be interested in any other undertaking which may contravene clause
6(g)(i) without the Company’s prior written consent and the other terms of
clause 6 remain in full force and effect whether the Executive is working for
Bezier Limited or otherwise.

 

8.                                           Once executed by both parties this
agreement will form an open and binding agreement notwithstanding the fact that
the front sheet is marked “without prejudice” and “subject to contract”.

 

9.                                           The Contracts (Rights of Third
Parties) Act 1999 shall only apply to this agreement in relation to any Group
Company. No person other than the parties to this agreement and any Group
Company and the directors of any Group Company shall have any rights under it
and it will not be enforceable by any person other than those parties.

 

10.                                     If any provision or part of a provision
of this agreement shall be or become void or unenforceable for any reason, this
shall not affect the validity of that provision or any remaining provisions of
this agreement in this or any other jurisdiction and the provision may be
severable and if any provision would be treated as valid and effective if
part of the wording was deleted, it shall apply with such modifications as
necessary to make it valid and effective.

 

11.                                     This agreement may be executed by
counterparts which together shall constitute one agreement. Either party
may enter into this agreement by executing a counterpart and this agreement
shall not take effect until it has been executed by both parties. Delivery of an
executed counterpart or a signature page by facsimile shall take effect as
delivery of an executed counterpart of this agreement provided that the relevant
party shall give the other the original of such page as soon as reasonably
practicable thereafter.

 

12.                                     This agreement (and any dispute,
controversy, proceedings or claim of whatever nature arising out of or in any
way relating to this agreement or its formation) shall be governed by and
construed in accordance with English law. Each of the parties to this agreement
irrevocably agrees that the courts of England and Wales shall have exclusive
jurisdiction to hear and decide any suit, action or proceedings, and/or to
settle any disputes which

 

6

--------------------------------------------------------------------------------


 

may arise out of or in connection with this agreement and, for these purposes,
each party irrevocably submits to the jurisdiction of the courts of England and
Wales.

 

IN WITNESS whereof this agreement has been executed as a deed and delivered on
the date first above written.

 

7

--------------------------------------------------------------------------------


 

Signed as a deed by

)

/S/ Adriaan Roosen

 

Adriaan Roosen

)

 

in the presence of:

)

 

 

 

 

Witness signature:

 

/S/ Danielle Garkov

 

 

 

 

Witness name:

 

Danielle Garkov

 

 

 

Witness address:

 

Coleman Coyle (Solicitors)

 

 

 

 

 

Wells House, 80 Upper Street

 

 

 

 

 

Islington, London N1 0NU

 

 

 

 

 

DX 147080 Islington 5

 

 

 

Witness occupation:

 

Solicitor (Trainee)

 

 

 

 

 

 

Signed by George Moore for and on

)

/S/ George Moore

 

behalf of Vertis Digital Services

)

 

Limited

)

 

 

8

--------------------------------------------------------------------------------


 

Signature of the Executive’s adviser as referred to

in clause 6

 

Signed by the Executive’s

 

 

adviser Caroline Omare of

 

 

Colman Coyle Solicitors

 

/S/ Caroline Omare

 

Date:

 

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Pro Forma Reference

 

[to be typed on the headed notepaper of the employer]

 

[Name]

[Address]

 

 

• 200•

 

PRIVATE & CONFIDENTIAL

 

Dear [insert name]

 

Re: Adriaan Roosen

 

I write further to your letter of • 200• in which you requested a reference for
Adriaan Rossen.

 

Adriaan joined Vertis Digital Services Limited (the “Company”) on • 200• as
Managing Director of Vertis Europe.

 

Adriaan left the Company’s employment on • 200•.

 

This reference is given in confidence and only for the purposes for which it was
requested. Whilst it is given in good faith, it is on the strict understanding
that neither the Company nor any of its officers or employees has any
responsibility or liability to you, the subject of this reference, or any third
party for any errors, omissions or inaccuracies in the information it contains
or for any loss or damage that may result from reliance being placed upon this
reference.

 

Yours sincerely

 

 

For and on behalf of Vertis, Inc.

 

10

--------------------------------------------------------------------------------